      Case 3:17-cv-08038-GMS Document 60 Filed 05/20/19 Page 1 of 17



 1   Joseph E. Mais (#005470)
     Lindsey M. Huang (#034544)
 2   Austin C. Yost (#034602)
     PERKINS COIE LLP
 3   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona 85012-2788
 4   Telephone: 602.351.8000
     Facsimile: 602.648.7000
 5   JMais@perkinscoie.com
     LHuang@perkinscoie.com
 6   AYost@perkinscoie.com
     DocketPHX@perkinscoie.com
 7
     Attorneys for Plaintiff Dustin Micheal Woods
 8
 9                              UNITED STATES DISTRICT COURT

10                                      DISTRICT OF ARIZONA

11
     Dustin Micheal Woods,                                 No. CV-17-08038-PCT-GMS (BSB)
12
                           Plaintiff,
13                                                         MOTION FOR SPOLIATION
            v.                                             SANCTIONS
14
     Jason Scissons,                                       (Oral Argument Requested)
15
                           Defendant.
16
17                                             MOTION

18          Pursuant to Federal Rule of Civil Procedure 37(e)(1), Plaintiff Dustin Woods moves

19   for spoliation sanctions relating to the City of Prescott’s failure to preserve any of the dash

20   camera footage from any of the City of Prescott police vehicles that arrived at or near the

21   parking lot where Plaintiff was arrested and where Plaintiff alleges that Defendant applied

22   excessive force against him on June 25, 2016 despite having a legal duty to preserve that

23   evidence. To cure the significant prejudice to Plaintiff caused by the acts or omissions of

24   City of Prescott employees that resulted in the destruction of all the dash camera video

25   evidence from June 25, 2016, Plaintiff respectfully requests that this Court (1) permit the

26   parties to present evidence and argument to the jury regarding the loss or destruction of all

27   the dash camera footage and (2) issue an appropriate instruction to the jury on spoliation to

28   assist the jury in its evaluation of that evidence.
      Case 3:17-cv-08038-GMS Document 60 Filed 05/20/19 Page 2 of 17



 1                                        MEMORANDUM
 2          Central to the upcoming trial in this matter is the narrow factual question of whether
 3   Defendant, a City of Prescott police officer, repeatedly struck Plaintiff while Plaintiff was
 4   handcuffed and lying face down on the ground after an otherwise lawful arrest. Discovery
 5   has confirmed that at least three, and potentially up to seven, video dash cameras from
 6   separate City of Prescott police vehicles should have started automatically recording in the
 7   normal and routine course of the City of Prescott’s business when the drivers of those
 8   vehicles—City of Prescott police officers—activated their emergency lights and sirens on
 9   the way to the scene, and that those video dash cameras may have filmed the crucial events.
10   But the City of Prescott admits that it has permanently deleted all the footage that ever
11   existed from June 25, 2016. Moreover, Defendant’s Counsel refuses to state when any of
12   this crucial evidence was destroyed and whether, must less when, he issued a litigation hold.
13          Plaintiff is a convicted felon whose credibility will be attacked by Defendant. If, as
14   Plaintiff contends, he was in fact struck while handcuffed and face down, the destruction of
15   all this video evidence is enormously prejudicial to Plaintiff’s ability to prove his case. As
16   a result, Plaintiff respectfully requests that this Court (1) permit the parties to present
17   evidence and argument to the jury regarding the destruction of the dash camera footage as
18   well as (2) issue an appropriate instruction to the jury on spoliation to assist the jury in its
19   evaluation of that evidence.
20                                  FACTUAL BACKGROUND
21          On June 25, 2016, the date of the arrest and alleged excessive force giving rise to
22   Plaintiff’s § 1983 claim against Defendant, the City of Prescott Police Department had dash
23   cameras in its police vehicles. [Yost Decl., Ex. A (Deposition Transcript of Jason Scissons
24   (“Scissons Dep.”)) at 32:11–17; Yost Decl., Ex. B (Deposition Transcript of Edward Siller
25   (“Siller Dep.”)) at 23:12–15; Yost Decl., Ex. C (Deposition Transcript of Ryan Ehlert
26   (“Ehlert Dep.”)) at 14:17–22; Yost Decl., Ex. D (Deposition Transcript of Timothy Martin
27   (“Martin Dep.”)) at 29:13–18]. The dash cameras are programmed to automatically turn on
28   when an officer starts his or her vehicle, [Yost Decl., Ex. D (Martin Dep.) at 29:19–30:8],

                                                   -2-                    CV-17-08038-PCT-GMS (BSB)
      Case 3:17-cv-08038-GMS Document 60 Filed 05/20/19 Page 3 of 17



 1   and to automatically record when an officer activates his or her emergency lights and sirens
 2   in the vehicle, [Yost Decl., Ex. A (Scissons Dep.) at 33:16–19; Yost Decl., Ex. B (Siller
 3   Dep.) at 23:16–22; Yost Decl., Ex. D (Martin Dep.) at 29:19–30:23].
 4          Defendant testified that he activated the emergency lights in the City of Prescott
 5   police vehicle that he was driving when he was in pursuit of, and driving behind, Plaintiff.
 6   [Yost Decl., Ex. A (Scissons Dep.) at 44:1–5, 49:8–19]. Defendant further testified that
 7   when Plaintiff drove his vehicle into a parking lot and parked there, Defendant drove behind
 8   Plaintiff, followed him down an alley into the parking lot, and then parked in the same
 9   parking lot near Plaintiff—all with his emergency lights still activated. [See Yost Decl.,
10   Ex. A (Scissons Dep.) at 44:6–18, 47:17–49:2, 49:8–24; see also Yost Decl., Ex. E
11   (Deposition Transcript of Dustin Woods (“Woods Dep.”)) at 17:12–19:8]. Defendant’s
12   vehicle was parked facing Plaintiff, but at somewhat of an angle. [Yost Decl., Ex. A
13   (Scissons Dep.) at 49:3–7; Yost Decl., Ex. E (Woods Dep.) 19:7–8, 20:11–16]. But
14   Defendant testified that his emergency lights remained activated at the time that he parked
15   to exit his vehicle and to approach and arrest Plaintiff. [Yost Decl., Ex. A (Scissons Dep.)
16   at 49:8–19, 80:13–81:9].
17          In addition to Defendant having activated the emergency lights in his City of Prescott
18   police vehicle, at least one other police officer, driving a separate City of Prescott police
19   vehicle with its emergency lights activated, arrived at the parking lot where Plaintiff and
20   Defendant parked and where the alleged excessive force occurred. [Yost Decl., Ex. B (Siller
21   Dep.) at 28:8–11, 28:21–29:14, 30:2–7]. Officer Siller testified that he parked almost
22   directly behind Plaintiff’s vehicle, and that he did not see any other police officer in the
23   parking lot when he arrived. [Yost Decl., Ex. B (Siller Dep.) at 29:11–14; 30:10–14, 60:10–
24   16]. Moreover, at least one other police officer, driving yet another City of Prescott police
25   vehicle with its emergency lights activated, drove past the parking lot where Plaintiff and
26   Defendant parked and where the arrest occurred and then parked directly across the street.
27   [Yost Decl., Ex. D (Martin Dep.) at 38:4–13, 39:25–40:16]. Officer Martin testified that he
28   was the first police officer to arrive at the scene. [Yost Decl., Ex. D (Martin Dep.) at 45:13–

                                                   -3-                   CV-17-08038-PCT-GMS (BSB)
      Case 3:17-cv-08038-GMS Document 60 Filed 05/20/19 Page 4 of 17



 1   16]. And at least four other City of Prescott police officers arrived at the parking lot where
 2   Plaintiff and Defendant parked and where the alleged excessive force occurred, although it
 3   is unknown to Plaintiff whether all four of those other police officers activated the
 4   emergency lights in their City of Prescott police vehicles while they were on their way to
 5   the scene. [Yost Decl., Ex. A (Scissons Dep.) at 74:18–22, 75:23–25, 77:17–19; Yost Decl.,
 6   Ex. C (Ehlert Dep.) at 19:15–16].
 7          In sum, based upon the testimony from multiple City of Prescott police officers
 8   described above, at a bare minimum, City of Prescott police vehicles should have
 9   automatically recorded at least three sets of dash camera footage related to the allegations
10   in this lawsuit on June 25, 2016 in the normal and routine course of the City of Prescott’s
11   business. Because at least four other City of Prescott police officers also arrived at the
12   parking lot where the alleged excessive force occurred, it is eminently likely that City of
13   Prescott police vehicles recorded even more sets of dash camera footage—in fact, it is
14   possible that the City of Prescott recorded up to seven sets of dash camera footage in
15   connection with the allegations in this lawsuit. Yet, according to Defendant’s Counsel, all
16   the dash camera footage that ever existed has been permanently deleted by the City of
17   Prescott. [Yost Decl., Ex. I (April 23, 2019 Letter from L. Crown to A. Yost & L. Huang
18   (“Crown Letter”)) at 4 (“No Dashcam video footage from June 25, 2016 exists today.”)].
19                                           ARGUMENT
20          The City of Prescott’s failure to preserve any—let alone all—of the highly relevant
21   dash camera footage has substantially and seriously prejudiced Plaintiff’s ability to prove
22   his case. This Court should therefore order measures pursuant to Federal Rule of Civil
23   Procedure 37(e)(1) to cure Plaintiff’s significant prejudice by (1) permitting the parties to
24   present evidence and argument to the jury regarding the City of Prescott’s loss or
25   destruction of all the dash camera footage and (2) issuing an appropriate instruction to the
26   jury on spoliation to assist the jury in its evaluation of that evidence.
27          “The failure to preserve electronic or other records, once the duty to do so has been
28   triggered, raises the issue of spoliation of evidence and its consequences.” Pettit v. Smith,

                                                   -4-                     CV-17-08038-PCT-GMS (BSB)
      Case 3:17-cv-08038-GMS Document 60 Filed 05/20/19 Page 5 of 17



 1   45 F. Supp. 3d 1099, 1104 (D. Ariz. 2014) (quoting Thompson v. U.S. Dep’t of Hous. &
 2   Urban Dev., 219 F.R.D. 93, 100 (D. Md. 2003)). “Spoliation is the destruction or material
 3   alteration of evidence, or the failure to otherwise preserve evidence, for another’s use in
 4   litigation.” Id. A district court has the authority to impose sanctions for the spoliation of
 5   electronically stored information under Federal Rule of Civil Procedure 37(e)(1):
 6          If electronically stored information that should have been preserved in the
            anticipation or conduct of litigation is lost because a party failed to take
 7          reasonable steps to preserve it, and it cannot be restored or replaced through
 8          additional discovery, the court[,] . . . upon finding prejudice to another party
            from loss of the information, may order measures no greater than necessary
 9          to cure the prejudice.
10          Because at least three, and potentially up to seven, video dash cameras from separate
11   City of Prescott police vehicles should have started automatically recording when City of
12   Prescott police officers activated the emergency lights and sirens in those vehicles, and
13   because Plaintiff has not been made aware of any technical malfunction that might have
14   affected any of those cameras on June 25, 2016, let alone a malfunction that would have
15   curiously caused all the dash cameras to not operate as expected that day, Plaintiff assumes
16   that all those cameras operated as they would have in the City of Prescott’s normal and
17   routine course of business on June 25, 2016. 1 With that being the case, of course, the City
18   of Prescott’s dash camera video footage was electronically stored information, and that
19   highly relevant evidence was lost when the City of Prescott permanently deleted it.
20          All of the other prerequisites to obtaining spoliation sanctions under Federal Rule of
21   Civil Procedure 37(e)(1) are also present here: (1) the City of Prescott had a duty to preserve
22   all the dash camera video footage recorded by its vehicles on June 25, 2016; (2) as far as
23   Plaintiff is aware, the City of Prescott did not take any reasonable steps to preserve that
24
            1
              If Defendant rejects Plaintiff’s assumption on this point and instead asserts that
25   none of the seven dash cameras in separate City of Prescott police vehicles recorded any
     dash camera footage as expected at any relevant time on June 25, 2016, then the Court
26   should place the burden of proving that fact on Defendant because such an assertion would
     run counter to the City of Prescott’s normal and routine course of business, and the City of
27   Prescott has access to all the relevant business records. The Court should also place the
     burden of proving that such a malfunction, if any, was not caused by intentional acts or
28   omissions of City of Prescott employees on Defendant for the same reasons.

                                                   -5-                   CV-17-08038-PCT-GMS (BSB)
      Case 3:17-cv-08038-GMS Document 60 Filed 05/20/19 Page 6 of 17



 1   video footage; and (3) Plaintiff has been substantially prejudiced by the City of Prescott’s
 2   destruction of that evidence. As a result, the Court should order measures to cure Plaintiff’s
 3   significant prejudice. Plaintiff respectfully requests that this Court (1) permit the parties to
 4   present evidence and argument to the jury regarding the destruction of the dash camera
 5   footage as well as (2) issue an appropriate instruction to the jury on spoliation to assist the
 6   jury in its evaluation of that evidence. 2
 7          I.      The City of Prescott had a duty to preserve all the dash camera footage
                    that was recorded by City of Prescott police vehicles on June 25, 2016.
 8
 9          “A duty to preserve information arises when a party knows or should know that the
10   information is relevant to pending or future litigation.” Pettit, 45 F. Supp. 3d at 1105. “The
11   duty to preserve is triggered not only when litigation actually commences, ‘but also extends
12   to the period before litigation when a party should reasonably know that evidence may be
13   relevant to anticipated litigation.’” Id. (quoting Suroweic v. Capital Title Agency, Inc., 790
14   F. Supp. 2d 997, 1005 (D. Ariz. 2011)).
15          Here, it is uncontested by the parties that Defendant used force against Plaintiff in
16   the course of lawfully arresting him on June 25, 2016. The only relevant and material
17   factual dispute to be tried in this case involves Plaintiff’s allegations that, following his
18   arrest, Defendant struck him multiple times while he was lying face down on the ground
19   with his wrists in handcuffs behind his back, and that Defendant continued striking him
20   until another City of Prescott police officer arrived at the parking lot.
21          Defendant’s use of force against Plaintiff on June 25, 2016 was first reviewed
22   internally by Officer Clayton Heath, Defendant’s supervisor at the City of Prescott Police
23   Department, who completed his review in just two days. [Yost Decl., Ex. F (Officer Clayton
24   Heath’s Use of Force Report (“Heath Report”)) at 1]. Then, the City of Prescott determined,
25
26          2
              Although there is authority in this circuit for the proposition that the jury may
     consider the fact that the dash camera evidence is “missing” even without the Court
27   imposing a jury instruction or other sanction, see Ford v. Barnas, No. CV 17-2688-PHX
     DGC, 2018 WL 5312912, at *6 n.3 (D. Ariz. Oct. 26, 2018), Plaintiff here expressly
28   requests that this Court resolve the spoliation issue and impose appropriate sanctions.

                                                   -6-                    CV-17-08038-PCT-GMS (BSB)
      Case 3:17-cv-08038-GMS Document 60 Filed 05/20/19 Page 7 of 17



 1   apparently based on the information in Officer Heath’s report, that Defendant’s use of force
 2   warranted further internal review by the City of Prescott’s Incident Review Board. [Yost
 3   Decl., Ex. G (City of Prescott Police Department’s Incident Review Board Report (“IRB
 4   Report”)) at 1 (“Lt. Gill and I reviewed the information in the Use of Force Report and
 5   concluded this incident warranted a full Incident Review Board.”)]. Although the exact
 6   date that the City of Prescott determined that Defendant’s use of force against Plaintiff
 7   required an elevated form of internal review in the City of Prescott Police Department is
 8   unknown to Plaintiff, the Incident Review Board ultimately issued its findings on July 22,
 9   2016. [Yost Decl., Ex. G (IRB Report) at 1]. Because the City of Prescott determined
10   internally that Defendant’s use of force against Plaintiff required an elevated form of
11   internal review, the Court should conclude that the City of Prescott’s duty to preserve
12   relevant evidence was triggered no later than the date that the Incident Review Board
13   determined its review was necessary, or alternatively, on the date it issued its findings.
14          Even if the Court concludes that the City of Prescott’s duty to preserve was not
15   triggered by the City of Prescott’s own determination that Defendant’s use of force against
16   Plaintiff required a heightened level of internal review, Plaintiff filed his Complaint against
17   Defendant on February 27, 2017, [Dkt. 1], and Defendant’s Counsel concedes that a Waiver
18   of the Service of Summons was sent to Defendant no later than April 7, 2017, [Yost Decl.,
19   Ex. I (Crown Letter) at 3]. Consequently, if the City of Prescott’s duty to preserve was not
20   triggered when the Incident Review Board determined that its review was necessary or
21   when it ultimately issued its findings, then, alternatively, the Court should conclude that the
22   duty to preserve relevant evidence was triggered on the date that Plaintiff filed his
23   Complaint alleging excessive force against Defendant or, at the very latest, on the date that
24   Defendant received a Waiver of the Service of Summons of Plaintiff’s Complaint.
25          It is of no moment that the City of Prescott is not a party to this suit. Judge Campbell
26   rejected such a narrow interpretation of the duty to preserve in Pettit when he determined
27   in that analogous excessive force case that the Arizona Department of Corrections (“ADC”)
28   had a duty to preserve relevant video evidence, even though the plaintiff inmate filed his

                                                   -7-                   CV-17-08038-PCT-GMS (BSB)
      Case 3:17-cv-08038-GMS Document 60 Filed 05/20/19 Page 8 of 17



 1   § 1983 suit against the individual defendant correctional officers. 45 F. Supp. 3d at 1102,
 2   1105–06. Judge Campbell reasoned that, although ADC was not a party to that suit, “ADC
 3   [was] not a disinterested third party” because it was “responsible for Defendants’ training
 4   and conduct, and it had complete control over the relevant evidence in [the] case and over
 5   Plaintiff’s ability to access that evidence and Defendants’ ability to preserve it.” Id. at 1106.
 6   Indeed, said Judge Campbell, “Defendants individually had no ability to control the
 7   evidence,” and “an inmate like Plaintiff [could not] exercise any control over evidence in
 8   ADC’s possession.” Id. Judge Campbell thus concluded that, because “ADC control[led]
 9   the evidence and who [had] access to it, and the State [was] defending [the] case and
10   [would] pay any judgment that result[ed] from it,” ADC was not “merely a disinterested
11   third party with no duty to preserve evidence”—rather, it was “in the same position as
12   parties on whom courts routinely impose a duty to preserve” because “it is an agency of the
13   State that funds the defense and pays any judgment, its employees are subject to suit for
14   their actions while in its employ, and it has sole custody and control over most of the
15   relevant evidence.” Id.
16          So too here. Like ADC, the City of Prescott “is not a disinterested third party”;
17   rather, “[i]t is responsible for [Defendant’s] training and conduct, and it had complete
18   control over the relevant evidence in this case and over Plaintiff’s ability to access that
19   evidence and [Defendant’s] ability to preserve it.” See id. Defendant here, like the
20   individual defendant correctional officers there, “individually [has] no ability to control the
21   evidence.” See id. And Plaintiff here, like the plaintiff inmate there, cannot “exercise any
22   control over evidence in [the City of Prescott’s] possession.” See id.; see also id. (noting
23   that ADC, like the City of Prescott, was “defending [the] case and [would] pay any
24   judgment that results from it”); 3 Ramos v. Swatzell, No. EDCV 12-1089 BRO, 2017 WL
25   2857523, at *6 (C.D. Cal. June 5, 2017), report and recommendation adopted, No. EDCV
26
            3
             Defendant disclosed in his initial disclosure statement that Plaintiff’s claims “are
27   covered by the general liability coverage portion of the Arizona Municipal Risk Retention
     Pool.” Yost Decl., Ex. J (Defendant’s Initial Disclosure Statement) at 2]. Plaintiff therefore
28   assumes that the City of Prescott will pay any judgment that results from this lawsuit.

                                                    -8-                    CV-17-08038-PCT-GMS (BSB)
      Case 3:17-cv-08038-GMS Document 60 Filed 05/20/19 Page 9 of 17



 1   12-1089 BRO, 2017 WL 2841695 (C.D. Cal. June 30, 2017) (finding that a non-party had
 2   a duty to preserve relevant evidence when it “was an interested third party that controlled
 3   [the defendant’s] personnel file and had access to it, and it [was] also providing [the
 4   defendant’s] legal defense”); Muhammad v. Mathena, No. 7:14cv00529, 2016 WL
 5   8116155, at *8 (W.D. Va. Dec. 12, 2016) (finding that non-parties had a duty to preserve
 6   relevant evidence when they were employees of “the institutions that ultimately [bore]
 7   responsibility for preserving evidence and litigating cases filed by prisoners” and observing
 8   that the “imputation of the [non-parties’] negligent spoliation to the Defendants is necessary
 9   here in order to avoid unfair prejudice to [the plaintiff]”). This Court should therefore
10   conclude that the City of Prescott had a duty to preserve all the highly relevant dash camera
11   footage that it recorded on June 25, 2016 in connection with the allegations in this lawsuit.
12         II.     As far as Plaintiff is aware, the City of Prescott did not take any
                   reasonable step to preserve the highly relevant dash camera footage.
13
14          Plaintiff is unaware of any reasonable step whatsoever that the City of Prescott took
15   to identify and preserve any of the highly relevant dash camera video files. Plaintiff only
16   knows what Defendant has disclosed: that any and all dash camera footage that ever existed
17   pertaining to events that occurred on June 25, 2016 has been permanently deleted by the
18   City of Prescott. Defendant’s Counsel stated that the City of Prescott’s retention policy will
19   cause dash camera footage to “remain on the server for a minimum of nine months and then
20   such footage is automatically erased at some point thereafter” if the City of Prescott does
21   not take steps to preserve the evidence. [Yost Decl., Ex. I (Crown Letter) at 3–4].
22          But Defendant’s Counsel has repeatedly refused to answer whether he ever
23   instructed his client, the City of Prescott, to place a litigation hold in connection with this
24   lawsuit, and if so, when, [Yost Decl., Ex. H (Emails from Austin Yost to Larry Crown,
25   dated April 17, 2019; April 18, 2019; April 19, 2019; April 23, 2019; and April 26, 2019
26   (“Yost Emails”)], taking the unwarranted position that such instructions (or his failure to
27   issue any such instructions) are protected by the attorney-client privilege, [Yost Decl., Ex.
28   I (Crown Letter) at 1], despite Plaintiff’s Counsel’s citation to case law establishing that the

                                                   -9-                    CV-17-08038-PCT-GMS (BSB)
      Case 3:17-cv-08038-GMS Document 60 Filed 05/20/19 Page 10 of 17



 1   facts of whether a litigation hold was placed and when are not attorney-client privileged
 2   communications under circumstances like these where there are legitimate concerns about
 3   lost or destroyed evidence. See, e.g., Bagley v. Yale Univ., 318 F.R.D. 234, 241 n.5 (D.
 4   Conn. 2016) (“Courts have recognized the need for plaintiffs to obtain information relating
 5   to litigation hold notices, such as whether a notice was actually issued and what steps were
 6   thereafter taken to collect and preserve relevant documents and data.”); Magnetar Techs.
 7   Corp. v. Six Flags Theme Park, Inc., 886 F. Supp. 2d 466, 482 (D. Del. 2012) (recognizing
 8   the “growing trend among courts to find the attorney-client privilege is lost [as to litigation
 9   hold letters] when spoliation has occurred”).
10          Plaintiff’s Counsel has also asked Defendant’s Counsel to provide the date that the
11   dash camera video files were permanently deleted by the City of Prescott, and Defendant’s
12   Counsel has refused to answer that question. [Yost Decl., Ex. H (Yost Emails)]. Further,
13   Defendant’s Counsel informed Plaintiff’s Counsel that Officer Heath, Defendant’s
14   supervisor at the City of Prescott Police Department, determined on the scene that “there
15   were not Dashcam video recordings of any pertinent events or matters of evidentiary value.”
16   [Yost Decl., Ex. I (Crown Letter) at 2].        Despite requests from Plaintiff’s Counsel,
17   Defendant’s Counsel has refused to say whether any other person at any time has seen any
18   of the dash camera footage from any of the City of Prescott police vehicles that arrived at
19   or near the parking lot at or near the time of the alleged excessive force and made such a
20   determination, and if so, who and when. 4 [Yost Decl., Ex. H (Yost Emails)].
21          In short, Plaintiff knows that the City of Prescott permanently deleted all the dash
22   camera footage that it recorded on June 25, 2016 in connection with the allegations in this
23   lawsuit. But despite repeated requests for information, [Yost Decl., Ex. H (Yost Emails)],
24   Plaintiff still does not know when those video files were deleted and what preventative
25
26          4
              It is also noteworthy that Officer Heath’s Use of Force report, which he completed
     in just two days, does not even mention the dash camera footage from any of the City of
27   Prescott police vehicles that arrived at or near the parking lot at or near the time of the
     alleged excessive force, his review of that footage, or his supposed determination on the
28   scene that all the footage from all the vehicles did not capture “any pertinent events.”

                                                  -10-                   CV-17-08038-PCT-GMS (BSB)
      Case 3:17-cv-08038-GMS Document 60 Filed 05/20/19 Page 11 of 17



 1   measures, if any at all, the City of Prescott took to prevent the destruction of that highly
 2   relevant evidence. The only reasonable inference to draw from this record is that the City
 3   of Prescott did not take any reasonable step whatsoever to preserve any of the highly
 4   relevant dash camera video files and instead, at best, stood idly by while that evidence was
 5   permanently deleted on some unknown date.
 6        III.     Plaintiff has been significantly prejudiced by the City of Prescott’s
                   failure to preserve the highly relevant dash camera footage.
 7
 8                 A.      Burden of Proof
 9          Although Federal Rule of Civil Procedure 37(e)(1) requires the Court to make a
10   finding of prejudice before it imposes spoliation sanctions, the Advisory Committee’s Notes
11   associated with Federal Rule of Civil Procedure 37(e)(1) explain that the Rule “does not
12   place a burden of proving or disproving prejudice on one party or the other.” Fed. R. Civ.
13   P. 37(e)(1) advisory committee’s note to 2015 amendment.                  This is so because
14   “[d]etermining the content of lost information may be a difficult task in some cases” and
15   “placing the burden of proving prejudice on the party that did not lose the information may
16   be unfair.” Id. So, the Rule “leaves judges with discretion to determine how best to assess
17   prejudice in particular cases.” Id.
18          Under the circumstances here, it would be manifestly unfair to place the burden of
19   proving prejudice on Plaintiff. Plaintiff has never seen any of the deleted dash camera
20   footage and had no ability at all to access or preserve that evidence. Even more, Plaintiff
21   was a pro se litigant in prison until this Court appointed him pro bono counsel after his post-
22   arrest excessive force claim survived summary judgment. And despite newly-appointed
23   counsel providing notice to Defendant—who has been represented by counsel throughout
24   this case—in January in the Motion to Reopen Discovery that Plaintiff seeks all video
25   footage of the events in question on June 25, 2016, [Dkt. 40], and again in March when
26   Plaintiff served discovery requests to Defendant and a subpoena to the City of Prescott,
27   [Dkt. 47, 48], Plaintiff only discovered for the first time that City of Prescott police vehicles
28   even have dash cameras during Defendant’s deposition on April 16, 2019, [Yost Decl., Ex.

                                                   -11-                    CV-17-08038-PCT-GMS (BSB)
      Case 3:17-cv-08038-GMS Document 60 Filed 05/20/19 Page 12 of 17



 1   H (Yost Emails)]. It is the City of Prescott’s exclusive acts or omissions that permanently
 2   deleted the best evidence of what occurred between Plaintiff and Defendant—at least three,
 3   but potentially up to seven, sets of video dash camera footage from separate City of Prescott
 4   police vehicles that arrived at or near the parking lot at or near the time of the alleged
 5   excessive force.     For all these reasons, this Court should conclude that, under the
 6   circumstances in this case, Defendant bears the burden of proving the absence of prejudice
 7   to Plaintiff as a result of the City of Prescott’s permanent destruction of evidence.
 8                 B.      Prejudice
 9          Plaintiff alleges (and Defendant denies) that Defendant intentionally struck Plaintiff
10   while Plaintiff was in handcuffs and lying face down on the ground. Plaintiff further alleges
11   (and Defendant further denies) that Defendant continued striking Plaintiff until another City
12   of Prescott police officer arrived at the parking lot. Any dash camera footage from any of
13   the seven City of Prescott police officers who arrived on the scene in City of Prescott police
14   vehicles is highly relevant because such footage could have documented the excessive force
15   alleged in this suit, the intervention that Plaintiff alleges stopped Defendant’s use of force,
16   or the interactions among City of Prescott police officers immediately after they arrived on
17   the scene. At the very least, the dash camera footage from Defendant’s City of Prescott
18   police vehicle and from the vehicles of the two City of Prescott police officers who both
19   testified that they arrived first on the scene with their emergency lights activated is highly
20   relevant in light of Plaintiff’s allegations. What is more, as far as Plaintiff is aware, no other
21   video evidence has ever existed relating to what occurred between Plaintiff and Defendant
22   on June 25, 2016.
23          As in Pettit, this Court should “take no comfort in Defendants’ assertion that defense
24   witnesses, who will favor the defense position, can testify about these events at trial.” See
25   45 F. Supp. 3d at 1111. Nor should it be “sufficient to say that Plaintiff, a convicted felon,”
26   “can testify against uniformed [police officers] at trial.” See id. Like the video evidence in
27   Pettit that ADC permanently deleted, the dash camera footage here—of which there should
28   have been at least three, but potentially up to seven, sets from separate City of Prescott

                                                   -12-                    CV-17-08038-PCT-GMS (BSB)
      Case 3:17-cv-08038-GMS Document 60 Filed 05/20/19 Page 13 of 17



 1   police vehicles—“was an objective witness that bore neither the potential pro-defense
 2   leanings of the defense witnesses nor the credibility problems of Plaintiff.” See id.
 3          “Without question,” said Judge Campbell in Pettit, “that objective evidence was
 4   highly relevant to the claims at issue in [that] case.” Id. So too here. See id.; see also
 5   LaJocies v. City of N. Las Vegas, No. 2:08-cv-00606-GMN-GWF, 2011 WL 1630331, at
 6   *2 (D. Nev. Apr. 28, 2011) (“Despite the limited viewing angle of the videotape . . ., it is
 7   likely that it did still capture at least some of the altercation (whether sights or sounds) and
 8   could have potentially assisted the jury to understand the tenor of the event and to evaluate
 9   the credibility of the witnesses who are providing conflicting descriptions.”); Peschel v.
10   City of Missoula, 664 F. Supp. 2d 1137, 1145 (D. Mont. Oct. 15, 2009) (“The obvious
11   inherent value of the video recording is that it would have allowed the jury, the arbiter of
12   the facts, to see the actual events unfold and make its own collective assessment as to
13   whether the force used by [a police officer] . . . was or was not reasonable under the
14   circumstances. The jury would not be forced to rely on the conclusions drawn by the
15   various witnesses as to the reasonableness of the force used. Rather, the jury would have
16   been able to form its own conclusions—unfiltered by the perceptions or sentiments of the
17   various witnesses.”). This Court should thus conclude that the deleted dash camera footage
18   was highly relevant to Plaintiff’s claims, and that the Plaintiff has accordingly suffered
19   severe prejudice as a result of the City of Prescott’s permanent destruction of evidence.
20        IV.      The Court should (1) permit the parties to present evidence and
                   argument to the jury regarding the City of Prescott’s permanent
21                 destruction of the dash camera footage and (2) instruct the jury to assist
22                 the jury in its evaluation of that evidence and argument.

23          Because all the prerequisites to obtaining spoliation sanctions under Federal Rule of
24   Civil Procedure 37(e)(1) are present here, the Court should exercise its discretion to cure
25   the significant prejudice that Plaintiff has suffered as a direct result of the City of Prescott’s
26   permanent deletion of all the dash camera footage that ever existed in connection with
27   Defendant’s arrest of Plaintiff on June 25, 2016 and the events that followed. The Advisory
28

                                                   -13-                    CV-17-08038-PCT-GMS (BSB)
      Case 3:17-cv-08038-GMS Document 60 Filed 05/20/19 Page 14 of 17



 1   Committee’s Notes associated with Federal Rule of Civil Procedure 37(e)(1) explicitly
 2   contemplate the sanctions that Plaintiff is requesting here—that, “[i]n an appropriate case,”
 3   the court may order “serious measures [that] are necessary to cure prejudice,” such as
 4   “permitting the parties to present evidence and argument to the jury regarding the loss of
 5   information” and “giving the jury instructions to assist in its evaluation of such evidence or
 6   argument.” See Fed. R. Civ. P. 37(e)(1) advisory committee’s note to 2015 amendment.
 7          Plaintiff only seeks spoliation sanctions to cure the severe prejudice that he has
 8   experienced through no fault of his own, but rather from the City of Prescott’s failure to
 9   preserve any of the highly relevant video footage that its vehicles recorded on June 25,
10   2016—the only video evidence of the scene that ever existed (as far as Plaintiff is aware)—
11   in violation of its legal duty to preserve such evidence. As such, Plaintiff respectfully
12   requests that the Court permit the parties to present evidence and argument to the jury
13   regarding the City of Prescott’s permanent destruction of all the dash camera footage and
14   instruct the jury using the following instruction:
15                  During this case, Plaintiff has presented evidence that certain evidence
            related to the underlying facts of this case is no longer available for use at
16          trial. This evidence is not available because of acts or omissions by City of
17          Prescott employees. The City of Prescott had a duty under the law to preserve
            the evidence. The City of Prescott failed to satisfy this duty when it lost or
18          destroyed the evidence prior to trial.
                    The City of Prescott is not a party in this case. Nevertheless, because
19
            the City of Prescott failed to preserve the evidence, you may, but are not
20          required to, infer that the lost or destroyed evidence would have favored
            Plaintiff’s case. You may consider this, together with all the other evidence
21          presented during the trial, in determining the facts of this case.
22          Although these sanctions cannot replace all the dash camera footage that the City of
23   Prescott permanently deleted, the Court should impose these sanctions to, as close as
24   possible, cure the significant prejudice that Plaintiff has experienced. See Pettit, 45 F. Supp.
25   3d at 1114 (allowing “the parties to present evidence and argument concerning the lost
26   evidence” and instructing the jury “that ADC had a duty to preserve evidence, ADC did not
27   preserve the evidence, and the jurors may, but are not required to, infer that the lost evidence
28

                                                  -14-                    CV-17-08038-PCT-GMS (BSB)
      Case 3:17-cv-08038-GMS Document 60 Filed 05/20/19 Page 15 of 17



 1   would have been favorable to Plaintiff”); Ramos, No. EDCV 12-1089 BRO, 2017 WL
 2   2857523, *14 (recommending that the court adopt the plaintiff’s requested instruction,
 3   which provided: “[Non-party] had a duty to preserve evidence in this case, including [the
 4   defendant’s] personnel file. [Non-party] contends that it inadvertently destroyed [the
 5   defendant’s] personnel file after plaintiffs requested a copy of the personnel file. You may,
 6   but are not required to, presume that the lost evidence was both relevant and favorable to
 7   plaintiffs’ case. You also may consider, among other things, whether the evidence shows
 8   [non-party] intentionally destroyed [the defendant’s] personnel file”).
 9                                          CONCLUSION
10          For the above reasons, Plaintiff respectfully requests that this Court (1) permit the
11   parties to present evidence and argument to the jury regarding the loss or destruction of all
12   the dash camera footage and (2) issue an appropriate instruction to the jury on spoliation to
13   assist the jury in its evaluation of that evidence.
14
     Dated: May 20, 2019                          PERKINS COIE LLP
15
16                                                By: s/ Austin C. Yost
                                                      Joseph E. Mais (#005470)
17                                                    Lindsey M. Huang (#034544)
18                                                    Austin C. Yost (#034602)
                                                      2901 North Central Avenue, Suite 2000
19                                                    Phoenix, Arizona 85012-2788
20
                                                  Attorneys for Plaintiff Dustin Micheal Woods
21
22
23
24
25
26
27
28

                                                   -15-                 CV-17-08038-PCT-GMS (BSB)
      Case 3:17-cv-08038-GMS Document 60 Filed 05/20/19 Page 16 of 17



 1                              CERTIFICATION OF COUNSEL
 2          Pursuant to Local Rule of Civil Procedure 7.2, Plaintiff’s counsel certifies that, as
 3   movant, counsel conferred with Defendant’s counsel in a good faith effort to resolve the
 4   disputed spoliation issues that are the subject of this Motion. The parties were unable to
 5   reach a resolution on this matter.
 6
 7    Dated: May 20, 2019                        PERKINS COIE LLP
 8
                                                 By: s/ Austin C. Yost
 9                                                   Joseph E. Mais (#005470)
                                                     Lindsey M. Huang (#034544)
10                                                   Austin C. Yost (#034602)
                                                     2901 North Central Avenue, Suite 2000
11                                                   Phoenix, Arizona 85012-2788
12                                               Attorneys for Plaintiff Dustin Micheal Woods
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -16-                  CV-17-08038-PCT-GMS (BSB)
      Case 3:17-cv-08038-GMS Document 60 Filed 05/20/19 Page 17 of 17



 1                               CERTIFICATE OF SERVICE
 2                I hereby certify that on May 20, 2019, I electronically transmitted the attached
 3   documents to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the following CM/ECF registrants:
 5         Larry Jay Crown (LCrown@tbl-law.com)
 6         Elan Shai Mizrahi (elan@tbl-law.com)
 7                                            s/ Clair H. Wendt
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -17-                    CV-17-08038-PCT-GMS (BSB)
